DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim limitation “a filter and a cooling element” is indefinite because it is unclear whether the limitation refers back to the “at least one of a filter or a cooling element” in claim 10, or refers to a different filter and cooling element. For examination purposes, the limitation will be interpreted as “the filter and the cooling element” (referring back to the elements in claim 10). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malgat et al. (US 2016/0295916) or alternatively rejected under 35 U.S.C. 103 as being unpatentable over Malgat et al. (US 2016/0295916).
Regarding claims 1 and 5-9, Malgat discloses a heated aerosol-generating article (abstract), the aerosol-generating article (1000, 3000) comprising:
an aerosol-forming substrate (1020, 3020; Fig. 2-3; equivalent to an aerosolizable material); and 
	aluminium foil (1222, 3222; equivalent to a wrapping material comprising a non-combustible material in the form of aluminum foil) arranged around the aerosol-forming substrate (see Fig. 2-3).
	Regarding the claim limitations “the wrapping material extends from a first end of the aerosolizable material and over about 10% to about 85% of a distance to a second end of the aerosolizable material,” “the wrapping material extends from the first end of the aerosolizable material and over about 20% to about 70% of a distance to the second end of the aerosolizable material,” “the wrapping material extends from the first end of the aerosolizable material and over about 40% to about 
Therefore, Malgat discloses that the aluminium foil extends from the first end and over a distance of about 20% (5mm/30mm) to 100% (multiple configurations, e.g. 5mm/5mm) of the aerosol-forming substrate. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). Moreover, Figs. 2-3 illustrate a configuration where the aluminum foil extends about 50% of the length of the aerosol-forming substrate. 

Regarding claim 2, Malgat discloses the aluminum foil extends around the distal end of the aerosol generating substrate (para. 39; see Fig. 3; equivalent to circumscribes the aerosolizable material).

Regarding claim 3, Malgat discloses that the aerosol forming substrate is formed from a sheet of homogenized tobacco (para. 76). 

Regarding claim 4, Malgat discloses the aerosol-forming substrate is a rod (para. 76). 

Regarding claims 10-11, Malgat further discloses a mouthpiece filter (1050, 3050) and an aerosol-cooling element (3040) arranged between the mouthpiece filter and the aerosol-forming substrate (see Fig. 3).

Regarding claims 12 and 15
Regarding claim 13, Malgat discloses that the aerosol-generating system utilizes a heating blade (2100) to heat the aerosol-generating substrate (para. 80), wherein the aerosol-generating substrate includes tobacco (para. 2; equivalent to a tobacco heating product). 

Regarding claim 14, Malgat discloses the aerosol-generating system includes an aerosol article receiving chamber (para. 80; not labeled) for receiving the aerosol-generating article (see Fig. 4; interpreted as the aerosol-generating article is at least partially inserted in use). 

Regarding claims 16-17, Malgat discloses a method of forming an aerosol-forming substrate for a heated aerosol-generating article (para. 60; claim 11) and preventing combustion of the aerosol-forming substrate (see para. 76) comprising: 
circumscribing (equivalent to wrapping) a gathered sheet of an aerosol-forming material (equivalent to an aerosolizable material) with a wrapper (equivalent to a wrapping material) (para. 60), wherein the wrapper includes a co-laminated sheet comprising a thermally-conductive material comprising aluminum foil and a second material such as paper (para. 12-13; equivalent to a non-combustible material).
Regarding the claim limitation “the wrapping material extends from a first end of the aerosolizable material and over about 10% to about 85% of a distance to a second end of the aerosolizable material,” Malgat discloses that aerosol-forming substrates have a rod length of between 5 mm and about 20 mm or 30 mm (para. 28) and that the aluminium foil extends around the distal end (equivalent to a first end) and downstream along the article for about 5 mm, preferably 10 mm (paras. 15, 76). Therefore, Malgat discloses that the aluminium foil extends from the first end and over a distance of about 20% (5mm/30mm) to 100% (multiple configurations, e.g. 5mm/5mm) of the aerosol-forming substrate. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). Moreover, Figs. 2-3 illustrate a configuration where the aluminum foil extends about 50% of the length of the aerosol-forming substrate. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/
Examiner, Art Unit 1747                     

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712